Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 18-29 and species 1, Claim 27, drawn to a cold rolled steel sheet, in the reply filed on 11/18/2021 is acknowledged without traverse. Claims 28 and 30-36 are withdrawn from consideration as non-elected claims, claims 18-27 and 29 remain for examination, wherein claim 18 is an independent claim.

Claim Objections
Claims 19-21 are objected to because of the following informalities:  proper unit should be added to the claimed elements in the instant claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19-21 depend on claim 18, however, the claimed ranges: “at most 1.2% Al” (cl.19); “at least 0.010% Nb” (cl.20); and “at least 0.010% C” (cl.21) do not have proper low limit (cl.19) or high limit (cl.20-21).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the limitation of “the surface fraction of the austenite films having an aspect ratio above 3 is at least 8%” is unclear since Firstly, the limitation of “the surface fraction of the austenite films having an aspect ratio of at least 3” already includes in the corresponding claim 18, the limitation “…having an aspect ratio above 3” in claim 26 should be amended as “…having the aspect ratio above 3”; Secondly, the limitation of “the surface fraction of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US-PG-pub 2014/0230971 A1, thereafter PG’971) in view of Arlazarov et al (US-PG-pub 2017/0321294 A1, thereafter PG’294).
Regarding claims 18-19 and 21, PG’971 teaches a cold-rolled and heat treated steel sheet (abstract, par.[0096]-[0099], and examples of PG’971). The comparison between the alloy composition of #M in table 1 of PG’971 and those disclosed in the instant claims 18-19 and 21 are listed in the following m or less (par.[0021] of PG’971), or more specifically, 0.6 m for #37 in table 3A of PG’971, which overlaps the claimed less than 8% M-A islands having a size above 0.5 m (the size of the prior austenite limited the size of M-A). Overlapping in grain size of the retained austenite creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of the retained austenite including the M-A islands since PG’971 teaches the same steel sheet as claimed throughout whole disclosing range. Since the limitation of “less than 8% of M-A” and “at most 10% of fresh M” include “Zero %”, zero or trace amount of M-A and Fresh-M in PG’971 meet the claimed limitations. PG’971 does not specify the retained austenite being presented as austenite films in M_A islands having an aspect ratio of at least 3 as recited in the instant claim 18. PG’294 teaches a steel sheet manufactured by rolling and heat treatment (Abstract, claims, and examples of PG’294). All of the alloy composition disclosed by PG’294 (Abstract, claims, examples, and par.[0012]-[0029] and 

Element
From instant Claim 18-19 and 21 (wt%) 
From #M in table 1 of PG’971 (wt%)
within range

C
0.03-0.25 (cl.18)
At least 0.10 (cl.21)
0.151
0.151
Mn
3.5-8
5.22
5.22
Si
0.1-2.0
1.32
1.32
Al
0.03-2.0 (cl.18)
At most 1.2(cl.19)
0.027
0.027
Ti
0.08 or less
0.021
0.021
Nb
0.08 or less
Trace amount
Trace amount

0.2 or less
Trace amount
Trace amount
V+Ti+Nb
> 0.01
Ti: 0.021
Ti: 0.021
S
0.010 or less
0.0020
0.0020
P
0.020 or less
0.029
0.1 or less
0.029
Overlapping
0.020 or less
N
0.008 or less
0.0034
0.0034
Optionally 
at least one
Mo: 0.1-0.5;
Cr: 0.01-1;
B: 0.0005-0.004
B: 0.0019
B: 0.0019
Fe
Balance + impurities
Balance
Balance

From claim 18
From #37 in table 3A of PG’971

Microstructure
(surface fraction)
RA: 10-30;
Fresh-M: 10 or less
RA: 15.6
F: 70.2
B: 0.2
TM +balance


From claim 20 (wt%)
From PG’971 (par.[0052]-[0053])
overlapping
Nb
At least 0.01
0.01-0.1
At least 0.01

From claim 29
From #37 in table 3B of PG’971

Properties
YS: 700 MPa or more;
TS: 900 MPa or more;
UE: 12% or more;
HER 20% or more
TS 999 MPa;
EL: 28.6%
TS 999 MPa;
EL: 28.6%


Regarding claim 20, PG’971 specify adding 0.01-0.1wt% Nb in the alloy for the precipitation strengthening of steel, which overlaps the claimed Nb range. MPEP 2144 05 I. Overlapping in Nb range creates a prima facie case of obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Nb in the steel as claimed since PG’971 teaches the same cold rolled steel throughout whole disclosing range.

Regarding claim 24-25, PG’971 teaches forming tempered M and tempered B (par.[0094] of PG’971). Since the limitation of “below 5% of fresh M” (cl.24) and “less than 5% of M-A with size above 0.5 m” (cl.25) include “Zero %”, zero or trace amount of M-A and Fresh-M in PG’971 meet the claimed limitations.
Regarding claim 26, PG’294 specify including islands or film of fresh martensite, and austenite between 5 and 35% with the aspect ratio of the martensite laths is comprised between 2 and 5 with aspect ratio of the prior austenitic grain is higher than 1.3 (Fig.1A and par.[0217] of PG’294). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize amount of austenite film with the claimed aspect ratio of M-A islands as demonstrated by PG’294 for the alloy of PG’971 in order to obtain high strength steel product combining good elongation properties and a high tensile strength (Abstract, examples, claims of PG’294).

Regarding claim 29, the claimed YS, TS, UE, and UER are recognized as properties of the cold steel fully depend on the alloy composition and microstructures. PG’971 in view of PG’294 teaches the same alloy composition with the similar M-A island and retained austenite phases as disclosed in the instant invention, the claimed properties would be highly expected in the steel of PG’971 in view of PG’294. MPEP 2112 01 and 2145 II. Furthermore, PG’971 provides #37 in table 3B having TS 999 MPa, EL 28.6%, which are within the claimed properties. PG’294 also provides examples #10-#11 in table III having the values of YS, TS, and UE being within the claimed properties ranges.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 18-27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-41 of copending Application No. 16/954,510 (US-PG-pub 2021/0087646 A1). 
Regarding instant claims 18-27 and 29, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 30-41 of copending Application No. 16/954,510 (US-PG-pub 2021/0087646 A1) because claims 30-41 of copending Application No. 16/954,510 (US-PG-pub 2021/0087646 A1) teaches all of the essential alloy compositions, microstructure, and properties for the same cold rolled steel sheet as recited in the instant claims. Thus, no patentable distinction was found in the instant claims compared with claims 30-41 of copending Application No. 16/954,510 (US-PG-pub 2021/0087646 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Regarding instant claims 18-27 and 29, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 18-29 of copending Application No. 16/766,328 (US-PG-pub 2020/0370141 A1) because claims 18-29 of copending Application No. 16/766,328 (US-PG-pub 2020/0370141 A1) teaches all of the same essential alloy compositions, microstructure, and properties for the same cold rolled steel sheet as recited in the instant claims. Thus, no patentable distinction was found in the instant claims compared with claims 18-29 of copending Application No. 16/766,328 (US-PG-pub 2020/0370141 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734